DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1-A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-25 have been cancelled and replaced by new claims 26-49 remain pending in the application.

Response to Arguments
3- Examiner has considered applicants’ proposed amendments and acknowledges they moot/overcome the 35 USC 112 interpretation/rejection of the previously filed claims as set forth in the final office action mailed on 2/18/2022. The above rejections are therefore withdrawn. New 35 USC 112 claim interpretations/rejections are presented hereunder.


4- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §103 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments changed the scope of the invention, especially for the dependent claims.
5- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using the same references of the previous office action. The new limitations are addressed in the rejections here under in more details.


Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Optical delay module, Spectral dispersion element, in claims 26, 40 and 45,
Axial offset element, in claim 27 
Axial offset module, in claim 28
Spatial Multiplexing module in claims 35-36, 43-44, 48-49. 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 26-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A- As to claims 26, 40, 45, which read “a spectral dispersion element that spatially disperses wavelengths within a spectral bandwidth of the first and second sub-pulses; a telescope that reimages an illuminated spot on a dispersive element into intermediate conjugate planes” or similar, the underlined clauses are unclear as to whether the two underlined clauses pertain to the same element, in which case an antecedence issue is encountered, or whether they are different and separate elements.
	All the dependent claims are similarly rejected by virtue of their dependence on the independent claims 26, 40 and 45.

	B- As to claims 38, 39, 41-42, which reads “wherein operations of temporal multiplexing, temporal focusing and scanning are performed in an order of temporal multiplexing, temporal focusing and scanning.” and equivalent, it is not clear whether the “operations of ..multiplexing, focusing and scanning” are the same as in the steps claimed in claim 26, or whether they are new or additional steps. Moreover, it is not clear whether this claim means that the means for the multiplexing, focusing and scanning have to be in the claimed order of their operations, or whether the operations have to be successive in time. For examination purposes, both options will be considered.



Claim Rejections - 35 USC § 103

9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

10- Claims 26-49 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Galimberti (PGPUB No. 2010/0053743, cited by the Applicants).

As to claim 26, 40 and 45, Galimberti teaches an imaging systemfor temporally multiplexed scanned temporal focusing (Figs. 1-8 and Abstract) comprising: a laser module that outputs a laser pulse (11; ¶ 4, 31 for ex.); an optical delay module for providing temporal multiplexing by splitting the laser pulse received from the laser module into a plurality of sub-pulses including a first sub-pulse and a second sub-pulse with a time delay between the first sub-pulse and the second sub-pulse (¶ 44-50; Figs. 1-5; module 12, 32, 42 or 61 with delay line 43 for the time multiplexing); a scanner for angularly deflecting the first and second sub-pulses for controlled positioning of focus spots on a target volume (¶ 34-35, 41, 46, 53-58 for ex.; scanning unit 13); a telescope (10, 34/44/62) that reimages an illuminated spot on a dispersive element (31) into intermediate conjugate planes and ultimately into the target volume to achieve temporal focusing (¶ 32, 38-40 for ex.); and a photodetector (65 or 71) configured to collect photons generated from any focal point within the target volume in response to excitation of the target volume by the first and second sub-pulses(¶ 36, 40, 57, 61 for ex.).  
	Galimberti does not teach expressly a spectral dispersion element that spatially disperses wavelengths within a spectral bandwidth of the first and second sub-pulses in the embodiments of Figs. 1-5.
However, Galimberti teaches a spectral dispersion element that spatially disperses the first and second sub-pulses into their respective spectral components; and wherein the spectral components of the first and second sub-pulses are geometrically dispersed on a region outside of a region of focus of the objective lens in the embodiment of Fig. 6 and ¶ 36-43, with the dispersed sub-pulses with different wavelengths and in different orders of dispersion will diffract outside of the central focal axis of the respective objective lenses (63 for ex.) or outside of the central focal axis of the whole system (63).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Galimberti according to Galimberti’s suggestions in a different embodiment so that a spectral dispersion element that spatially disperses wavelengths within a spectral bandwidth of the first and second sub-pulses, with the advantage of simultaneous detection of fluorescence signals over several wavelengths (¶ 41).

As to claim 27, Galimberti teaches the imaging system as defined in Claim 26, further comprising an axial offset element (12/13/31/35/43/10 and equivalents) designed to enable temporal focusing of the multiple temporally multiplexed beams into different axial locations within the target volume (¶ 31-32, 39, 46-51 for ex.).  

As to claims 28-29, Galimberti teaches the imaging system as defined in Claim 26, wherein the spectral dispersion element comprises an axial offset module designed to enable temporal focusing of the multiple temporally multiplexed beams to different axial locations in the sample (¶ 31-32, 39, 46-51 for ex.).
Galimberti does not teach expressly wherein the spectral dispersion element comprises a single grating; (Claim 29) wherein the spectral dispersion element comprises a multiple element grating assembly that supports multiple gratings.  
However, Galimberti teaches using a prism for dispersion purposes (¶43, claims 12, 19), which are known to be suitable alternatives to gratings (see MPEP § 2144.07 for ex.) but also consider the limited genus of dispersive elements for which a grating is an obvious species (See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the system and method of Galimberti so that he spectral dispersion element comprises a single grating; wherein the spectral dispersion element comprises a multiple element grating assembly that supports multiple gratings, with the advantage of effectively dispersing the incident light with a compact configuration.

As to claims 30-32, Galimberti teaches the imaging system as defined in Claim 26, wherein the imaging system provides two-photon scanning microscopy; (claim 31) wherein the imaging system provides three-photon scanning microscopy; (Claim 32) wherein the imaging system provides two-photon and three-photon scanning microscopy (Abstract, ¶ 9, 19, 44; single and multiphoton fluorescence is considered).  

As to claims 33-34, Galimberti teaches the imaging system as defined in Claim 26, wherein the optical delay module further includes at least two optical paths for introducing the time delay between the first sub-pulse and the second sub-pulse via free-space propagation or via an optical fiber (Figs. 3-4 for ex.; different paths are allocated to different sub pulses obtained from the beam divider and present delay lines to obtain different time delays between the pulses propagating along the optical paths); (Claim 34) wherein the optical delay module further includes lenses in the different optical paths for introducing different beam divergences for the beams (Fig. 3-8 for ex.).  

As to claims 35-36, 43-44, 48-49, Galimberti teaches the imaging system as defined in Claims 26, 40 and 45, further comprising a spatial multiplexing module configured to receive a temporally multiplexed laser pulse from the optical delay module, the spatial multiplexing module including a beam splitter for splitting the temporally multiplexed laser pulse into a plurality of sub-beams including a first sub-beam and a 3Application No.: 16/346,339 Attorney Docket No. 060820-002US second sub-beam, the first sub-beam and the second sub-beam being spatially separated with respect to a first image plane formed at the first depth within the target volume and with respect to a second image plane formed at the second depth within the target volume (¶ 34-35, 41, 46, 53-58 for ex.; the spatial multiplexing is construed as the duplication of a beam/pulse into parallel beams/pulses as described in Galimberti, in addition to its delay lines, construed as yielding a time multiplexing); (Claims 36, 44, 49) wherein the spatial multiplexing module is configured to achieve one laser pulse per pixel excitation (¶ 41, 58 for ex.).  

As to claim 37, Galimberti teaches the imaging system as defined in Claim 26, wherein the spectral dispersion element is after the scanner and before the telescope (Figs. 1 and 3), dispersion element 31 is located after deflector 35, of scanning unit 13, and before microscope 10).  

As to claims 38, 41-42 and 47, Galimberti teaches the imaging system as defined in Claim 26 and claims 40 and 45, wherein operations of temporal multiplexing, temporal focusing and scanning are performed in an order of temporal multiplexing, temporal focusing and scanning and (Claim 47) wherein operations of scanning and temporal focusing are performed in an order of temporal focusing and then scanning (According to the 112 issues here above and to Figs. 1, 3-4; the temporal multiplexing, i.e. separation of the pulses, occurs in unit 12, which comprises either deflector 32 or divider 32, followed by temporal focusing using lenses 34 or 44, and finally the step of deflection is guaranteed by module 35); (Claim 42) wherein operations of temporal multiplexing and temporal focusing are performed in an order of temporal focusing and then temporal multiplexing (According to the 112 issues here above and to Figs. 1, 3-4; temporal focusing using lenses 34 or 44, is followed by the step of deflection guaranteed by module 35, temporal multiplexing).  

As to claims 39, 46, Galimberti teaches the imaging system as defined in Claims 26 and 45, wherein operations of temporal multiplexing, temporal focusing an scanning are performed in an order of temporal multiplexing, scanning and temporal focusing (According to the 112 issues here above and to Figs. 1, 3-4; the temporal multiplexing, i.e. separation of the pulses, occurs in unit 12, which is construed to comprise either deflector 32 or divider 32, followed a step of deflection by deflector module 35, then through DOE 41 towards microscope 10 for final focusing on the sample). 


Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886